In the Missouri Court of Appeals
Eastern District

DIVISION FOUR
SCOT A. FOWLER ) ED103269
)
Respondent, ) Appeal from the Circuit Court
_ ) of St. Louis County
v. ) ZIOlFC~02864~03
)
MELISSA MURPHY FOWLER, ) Honorable Thomas J. Frawley
)
Appellant. ) FILED: Septemberé, 2016

Introduction
Melissa Murphy Fowler (Mother) appeals the judgment of the trial court granting Scot A.
Fowler’s (Father) action for modification of child support. Mother asserts errors in the trial court’s
grant of unsupervised visitation, modification of legal custody, reliance on stale evidence in its
custody determination, award of the dependent child tax exemption to both parents in alternating
years, failure to attach a Form 14 to the judgment, and grant of attorney’s fees. We affirm in part
and reverse in part, and we remand for the limited purpose of recalculating child supportl
Bacl439 S.W.3d 189, 200 (Mo. banc 2014) (when reviewing trial court’s judgment under substantial-
evidence standard, view evidence in light most favorable to judgment).

3

 

 

 

the following C.F. was afraid of Mother’s anger, especially about breaking the rules Mother had
imposed on Father’s visitation, including what clothes to wear, what children C.F. could play with,
what types of movies to see, and a ban on swimming in Father’s custody. Dr. Rissman was not
surprised C.F. believes Father sexually abused her, because she had “lived most of her life in an
environment in which her father ha[d] been vilified as a terrible person” by Mother and Mother’s
family. Dr. Rissman stated that in her experience l\/lother was “openly manipulative,” and while
truly Mother believed Father had sexually abused C.F., Mother also “needed for [C.F.] to not only
have only the merest relationship with her father, but no relationship with her stepmother, who she
insisted be called the supervisor and not her stepmother.” Dr. Rissman stated that based on her
exposure to the family in therapy, she did not believe Father had sexually abused C.F., and that
she could see no need for supervised visitation.

Father testified that Mother has not conferred with him regarding where to send C.F. to
school or in which extra~curricular activities she would participate. He believed different schools
would have been better choices, but Mother overruled his suggestions Moreover, when C.F.
attended St. lvlary Magdalen School in 2006, l\/lother requested that Father not be_~and he was
not~»listed in the school directory. Mother switched C.F. from St. Mary Magdalen to St. Clare of '
Assisi in the middle of the school year without telling Father, and again Father was not listed in
that school directory. When Mother enrolled C.F. in Barat Academy for high school, she did not
list Father on the enrollment information When Father requested the contact information for
C.F.’s coaches, Mother refused that information, saying Father could get any information from
her. When Father tried to contact the coaches directly for various schedules, he was denied the
information, Although Father has requested that Mother provide him with a copy of C.F.’s

insurance card, Mother has refused Father stated that if he received sole legal custody, he would

 

confer with Mother before making decisions and would keep C.F. in the school where she was
currently enrolled for the remainder of the school year, but after that, it would depend on his
finances. As well, Father had no intention to change C.F.’s extracurricular activities

Mother testified that she did consult with Father on her school choices for C.F. Mother
denied telling C.F. Father had sexually abused her, denied having a rule that C.F. could only Wear
certain clothes at Father’s home, denied telling school personnel or coaches not to talk to Father,
denied failing to include Father’s information on Barat Academy’s enrollment form, and denied
calling Milsk “the supervisor”~immediately after entering an exhibit in which Mother referred to
Milsk as “the supervisor” rather than by her name. Mother agreed that supervised visitation was
no longer necessary. C.F. also testified, and we will recite her testimony only as necessary in the
points on appeal.

In March of 2015, the trial court entered its 135-page judgment in which it (l) awarded
Father sole legal custody of C.F., (2) awarded Mother and Father joint physical custody, (3)
ordered Father to pay to Mother $535 each month for child support, calculated “in accordance
with, and pursuant to, the Missouri Child Support Guidelines (Rule 88.01),” (4) ordered Father to
provide medical insurance for C.F., (5) granted Father the right to claim C.F. as an exemption for
federal and state income tax purposes in 2015 and succeeding years, and (6) ordered Mother to
pay $15,000 towards Father’s attorney’s fees. The trial court later modified the judgment to grant
Mother and Father the tax exemption in alternating years, after again stating that the child support
amount had been determined in accordance with Rule 88.01.

ln support of its change of legal custody, the trial court concluded that Mother and Father
were unable to communicate and that Mother “places her own selfish interests ahead of the best

interests of the minor child” to an extent that called her judgment into question, thus requiring

 

Father to be the residential parent making decisions for C.F.’s health and education The court
further found that l\/Iother’ s efforts to alienate C.F, from Father violated Mother’s obligations under
the dissolution judgment and were not in C.F.’s best interests. As for Father’s request for
unsupervised visitation, the trial court found that unsupervised visitation would not endanger
C.F.’s physical health nor impair her emotional developmentl Last, the court found that although
both parties had sufficient funds to pay his or her own attorney’s fees, Mother’s repeated
interference with Father’s relationship with C.F. and “unrelenting effort to alienate the minor
child” from Father caused him to incur unnecessary attorney’s fees. This appeal follows.
Discussion
M

ln her first point on appeal, Mother argues that the trial court erred in awarding Father
unsupervised custody of C.F. without proof that Father had received treatment and was
rehabilitated, as required in Section 452.400.2(3). We disagree.

This Court will uphold the trial court’s judgment unless it lacks substantial evidence to
support it, it is against the weight of the evidence, or it erroneously declares or applies the law.
Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). In matters concerning visitation, we give
great deference to the trial court’s decisions McDaniel v. McDaniel, 982 S.W.2d 729, 731 (Mo.
App. E.D. 1998). Statutory interpretation is a question of law that we review de novo. In re L.M.,
488 S.W.3d 210, 214 (Mo. App. E.D. 2016).

Here, the original dissolution judgment awarded unsupervised visitation to Father. Three
years later, the parties consented to a modification of the dissolution judgment, placing restrictions
on Father’s visitation in the form of supervised visitation, Father now seeks removal of the

supervised visitation, The trial court allowed removal of the supervision, over Mother’s objections

 

that Father failed to comply with Section 452.400.2(3), which requires that, after a court has
previously ordered supervised visitation “because of allegations of abuse,” the party seeking
change must show “prooi` of treatment and rehabilitation” before a court can order unsupervised
visitation, The question for this Court on appeal is whether Section 452.400.2(3) applies when the
order for supervised visitation was by consent of the parties and without a full evidentiary hearing
on the merits or an admission of abuse by the party. We find that it does not.

Although when looking at Section 452.400.2(3) in isolation, it appears the statute prohibits
a trial court from modifying supervised visitation to unsupervised without a showing of treatment
and rehabilitation; however, when viewed in the context of the entire statute, our analysis is more
complicated We do not interpret statutory language in a vacuum, but rather, in the context of the
whole statute, considering the purpose of the entire act. Martinez v. State, 24 S.W.3d 10, 18 (Mo.
App. E.D. 2000) (“fundamental rule of construction that one part of a statute should not be read in
isolation from the context of the whole act”). Furthermore, we presume the legislature is aware of
the state of the law when it enacts a statute. ln the Matter of Nocita, 914 S.W.2d 358, 359 (Mo.
banc 1996).

Here, Section 452.400.1(1) provides that the non-custodial parent is entitled to reasonable
visitation “unless the court finds, after a hearing, that visitation would endanger the child’s
physical health or impair his or her emotional developmen .” Further, Section 452.400.2(1)
provides that the court “shall not restrict a parent’s visitation rights unless it finds that the visitation
would endanger the child’s physical health or impair his or her emotional development.” lt is in
the context of these rigorous prerequisites that Section 452.400.2(3) then provides that once a trial
court has restricted the non-custodial parent’s visitation rights due to allegations of abuse, the non-

custodial parent must prove treatment and rehabilitation to have the restrictions lifted The interest

 

of a parent to be involved in the care, custody, and control of his or her child is a constitutionally
protected fundamental right that cannot be infringed upon by the courts without due process of
law. @ In re K.A.W., 133 S.W.Bd l, 12 (Mo. banc 2004).

The 2005 modification judgment here placed a restriction upon Father’s visitation by
ordering supervised visitation. Although the parties agreed to supervision, the trial court itself
could not have validly entered the judgment without making the required findings, unless implicit
findings were supported by the evidence in the record W Section 452.400.2(1) (“court shall not
restrict a parent’s visitation rights unless it finds that the visitation would endanger the child’s
physical health or impair his or her emotional development”); see also Van Pelt v. Van Pelt, 824
S.W.2d 135, 137-38 (Mo. App. W.D, 1992) (affirming implicit findings of physical endangerment
or emotional impairment when they were supported by great weight of record). A trial court’s
failure to make those findings before restricting visitation can constitute reversible error. @
Parker v. Parker, 918 S.W.2d 299, 300 (Mo. App. E.D, 1996) (reversing and remanding where
trial court restricted visitation without making findings of physical endangerment or impairment

of emotional development, and such findings were not supported by record); see also Buschardt v.

 

M, 998 S.W.2d 791, 799 (Mo. App. W.D. 1999) (endangerment-impairment standard is same
for either order of` supervised visitation or restricted visitation).

Here, the parties entered into the 2005 modification judgment by consent and agreed to
supervised visitation, but the modification judgment was not entered pursuant to Section
452.400.2(1). The trial court neither made explicit endangerment or impairment findings that
would have allowed it to restrict Father’s visitation, nor did the record support any implicit
findings Father denied the allegations of abuse, and the evidence showed that the allegations had

never been substantiated despite multiple investigations Looking again to the language of Section

 

452.400.2(3), the statute imposes the treatment-and-rehabilitation requirement when the trial court
has ordered supervised visitation “because of” allegations of abuse. Here, the trial court’s 2005
modification judgment was entered pursuant to a consent agreement between the parties, and the
judgment and its attachments make no reference to allegations of abuse.5

Certainly, Section 452.325 allows parties to enter into settlement agreements regarding
custody and visitation; however, such agreements are not binding on the trial court. § Section
452.325.1, .2. The overarching requirement in custody and visitation determinations is that the
arrangement must be in the best interests of the child Sections 452.375.2, 452.400.2(1),

452.4l0.l; see also Ireland v. Ir‘eland, 914 S.W.2d 426, 428 (Mo. App. W.D. 1996). The custody

 

and visitation laws assign the trial court the responsibility of determining a custody and visitation
arrangement that reflects the best interests of the child § “This duty is absolute and cannot be
‘abdicated, relinquished or diminished’ because the parents have entered an agreement.” E
Tompkins v. Baker, 997 S.W.2d 84, 90 (Mo. App. W.D. 1999) (citation omitted).

Thus, here we have a 2005 modification judgment imposing supervised visitation via an
agreement between the parties that was not binding on the trial court and did not comply with
Section 452.400.2(1)’s requirement that the trial court make endangerrnent-impairment findings
before restricting visitation, Nevertheless, Mother requests_alfhough she testified she believes
supervised visitation is no longer necessary-that we enforce the 2005 modification judgment on
the basis that Father did not comply with sub-Section 452.400.2(3), even though the 2005

modification was not entered pursuant to sub-Section 452.400.2(l). While there is no direct

 

relevant precedent for the situation here, this Court in Kroeger-Eberhart v. Eberhart found that

Section 452.400.2(3)’s treatment and rehabilitation requirements did not apply to modify a prior

 

5 This opinion does not address a circumstance where the modification judgment was entered pursuant to a consent
agreement that references abuse or domestic violence.

 

pendente lite order restricting visitation, where the prior order was entered by consent of the
parties, without prejudice, and without a full evidentiary hearing on the merits. 254 S.W,3d 38,
47 (Mo. App. E.D. 2007). Likewise, here, the 2005 modification judgment was entered only by
consent of the parties without a full evidentiary hearing on the merits or an admission of abuse by
Father, and we find Section 452.400.2(3)’s treatment and rehabilitation requirements do not apply.

Last, were we to reverse the trial court’s decision here by looking only at Section
452.400.2(3) in a vacuum, this would place an unreasonable burden on Father. ln construing a
statute, our primary focus is to asceltain and give effect to the intent of the legislature, as reflected
in the plain language of the statute, considering the context of the words and the goal of the statute
as a whole. Ming v. Gen. Motors Corp., 130 S.W.3d 665, 668 (Mo. App. E.D. 2004). We will not
construe statutes in a way that produces unreasonable, oppressive, or absurd results. ida at 668-
69. Here, the statute’s goal is to balance a parent’s right to visitation with his or her child against
the best interests of the child, specifically considering any danger to the child’s physical health
and any impairment of the child’s emotional development § Section 452.400. The plain
language of the full statute requires the trial court to make certain findings before restricting
visitation, and then, once those findings have been made and a modification entered, the burden
switches to the parent to show that the circumstances preceding the modification have been
rectified. The statute plainly contemplates that the burden to prove treatment and rehabilitation
must follow the court’s findings

Under the circumstances here, it is unnecessary under the statute for Father to show
rehabilitation when there was never a finding by the trial court_and the record is lacking in
supporting evidence-mthat unrestricted visitation would cause physical endangerment or

emotional impairment to the child. The requirements of Section 452.400.2(3) do not apply when

10

 

consent agreements between the parties for supervised visitation are not entered pursuant to
Section 452.400.2(1). To hold otherwise would disincentivize parties from entering into such
agreements The trial court did not err in granting Father unsupervised visitation although Father
did not prove he had been rehabilitated

Point denied

M

In her second point on appeal, Mother argues the trial court erred in awarding Father sole
legal custody of C.F., because Father failed to present evidence of a change in circumstances as
required under Section 452.410.1. We disagree

Before granting any motion to modify custody, whether legal or physical, the trial court
must find both a change in circumstances of the child or her custodian and also that the child’s
best interests would be served by a modification. Section 452.410.1. A change in circumstances
can occur if one parent interferes with the rights of the other or if one parent attempts to alienate
the child from the other parent. Frantz v. Frantz, 488 S.W.3d 167, 175 (Mo. App. E.D. 2016). A
parent’s failure to follow the court’s order or a parent’s interference with the other’s relationship
with the child is “relevant in determining the ability and the willingness of parents to perform their
functions and in determining which parent is more likely to allow the child frequent and
meaningful contact with the other parent.” Ld. (citations and internal quotation marks omitted). A
parent’ s failure to perform the ordered patenting functions, including fostering meaningful contact
with the other parent, is relevant to determining the child’s best interests Ld. We will sustain the
trial court’s grant of custody unless there is not substantial evidence supporting it, it is against the
weight of the evidence, or it erroneously applies the law. In re Marriage of Sutton, 233 S.W.3d

786, 789 (Mo. App. E.D. 2007). “We will not set aside the trial ccuit’sjudgment on child custody

ll

 

unless we firmly believe that the decree is wrong and that the child’s Welfare requires another
disposition.” Ld

Father presented sufficient evidence at trial to support a finding for a change in
circumstances and that the child’s best interests would be served by a modification of legal
custody. § Section 452.410.1. Father testified that Mother failed to confer with him on school
choices for C.F., and failed to either provide his contact information to the schools or allow his
information to be included in the school directories. Mother conceded that she did not provide
Father with an insurance card for C.F, As well, Dr. Rissman, who had treated C.F., Mother, and
Father for several years and who had witnessed interactions between both parents and C.F.,
testified that Motlrer vilified Father as a terrible person and wanted to limit C.F.’s relationship with
her father and his family. lndeed, C.F. then testified that she did not want to see Father, referred
to her steprnother‘ as “the supervisor',” and said that her half~siblings were not her brother and sister.
Although Mother denied several of Father’s allegations, the trial court is in the best position to
judge the credibility of witnesses, and it may believe all, part, or none of a witness’ testimony
Wills v. Wills, 197 S.W.?)d 187, 192 (Mo. App. W.D. 2006).

Based on Father’s evidence, the trial court here found that Motlrer had made efforts to
alienate Father from C.F. in direct contravention of her obligations under the 2005 modification
judgment and contrary to C.F.’s best interests The court concluded Motlrer placed her own selfish
interests ahead of C.F.’s best interests, and thus it was in the best interests of C.F. that Father be
awarded sole legal custody.

Section 452.375.4 sets forth Missour'i’s public policy that the best interests of the minor
child dictate having fr'equent, continuing and meaningful contact with both parents The evidence

adduced at trial supports a conclusion that Mother thwarted this public policy, and in doing so,

12

 

acted in a manner that was not in C.F.’s best interests M Keel v. Keel, 439 S.W.3d 866, 880
(Mo. App. E.D. 2014). Although the trial court’s judgment contained language quite critical of
Mother, the judgment modifying legal custody was not a punishment, but a recognition that Mother
had thus far failed in her parental duties as set forth by the laws of this State and in the 2005
modification judgment. There was substantial evidence supporting the judgment awarding Father
sole legal custody and the evidence in the record does not cause us to believe that C.F.’s welfare
requires an alternate disposition of legal custody, and thus under our standard of review we must
affirm. w ln re Marr‘iage of Sutton, 233 S.W.3d at 789.
Point denied
fciatiii

In her third point on appeal, Mother argues the trial court erred in modifying custody of
C.F., because the evidence presented at trial was stale and the delay between the date of trial and
the date of the judgment was too long, preventing the trial court from accurately determining the
best interests of the child We disagree.

Mother cites to two cases in support of her argument that “or'ders concerning custody or
visitation should not be based on stale evidence from long-concluded hearings”: Searcy v. Searcy,
38 S.W.3d 462, 471 (Mo. App. W.D. 2001), in which the trial court’s judgment after remand was
reversed because the judgment after remand was based on the facts heard in the original hearing,
conducted 30 months before the judgment on remand; and Courtney v. Courtney, 458 S.W.3d 462,
(Mo. App. E.D. 2015), in which the trial court’s amended judgment regarding the parties’ current
financial circumstances was based on evidence adduced 17 months prior. Here, the trial court
released its judgment eight months after the trial on Father’s motion to modify custody and

visitation, Mother has produced no case law, nor have we found any, where an eight-month delay

13

 

between the trial and the judgment resulted in a stale judgment Moreover, the history between
the parties since the last modification in 2005 is relevant to whether a change in circumstances had
occurred, and it was not error for the trial court to have considered it. Accordingly, we find that

the judgment was not based on stale evidence, and we deny Mother’s point.

M

In her fourth and fifth points on appeal, Mother challenges aspects of the trial court’s
calculation of child support. Both points have merit. ln her fourth point, Mother argues the trial
court erred in awarding both parents the right to claim C.F. as an exemption for federal and state
income tax purposes in alternating years without making the required findings that the presumed
child support amount was unjust and inappropriate In her fifth point, Mother argues the trial court
erred in failing to complete or attach a Form 14 child support chart, thus preventing review on
appeal.

To determine the correct amount of child support, a trial court must apply a two-step
analysis under Rule 88.01 and Section 452.340. Sullins v. Sullins, 417 S.W.3d 878, 881 (Mo.
App. E.D. 2014). The trial court must first calculate the presumed child support amount either by
accepting the Forrn 14 calculations from one of the parties or by preparing its own. ld. After
determining the presumed amount, the trial court must then consider whether to rebut the presumed
amount as unjust and inappropriate after considering the relevant factorsl l_d The trial court may
not deviate from the presumed amount without first finding it unjust and inappropriate J .D.W. v.
U, 465 S,W.3d 82, 87 (Mo. App. E.D. 2015). We review the presumed award to determine

whether it was supported by substantial evidence, but we review the trial court determination

14

 

rebutting the presumed amount and determining the final amount for an abuse of discretion
wSulM, 417 S.W.3d at 881-82.

As to Mother’s fourth point, this Court’s recent decision in J.D.W. v. V.B., 465 S.W.3d 82,
is controlling here. In ,IQ.__W_., we noted that the presumed Form 14 calculation makes certain
assumptiorrs, including that the parent entitled to receive support is also entitled to claim the tax
exemption for the children entitled to support I_d. at 87; M Form 14, Assumption 7. As
such, the presumed child support amount is based, in part, on the assumption that the parent
receiving support also receives the tax exemption Under the two-step process set forth in Rule
88.01 and Section 452.340, to deviate from the presumed amount by awarding the tax exemption
to the parent paying support rather than the party receiving support, the trial court must first find
that the presumed child support amount is unjust and inappropriate S_ee § (finding reversible
error when trial court awarded tax exemption to payor parent without first finding presumed child
support amount unjust and inappropriate).

I-lere, the trial court calculated its own presumed child support award, stating the child
support amount was calculated “in accordance with, and pursuant to, the Missouri Child Support
Guidelines (Rule 88.01),” which this Court understands to constitute a finding that the presumed
child support amount was not unjust and inappropriate Yet, the trial court also awarded Father
the right to claim the tax exemption for C.F. in alternating years. Applying M, as we must,
we conclude the trial court erred as a matter of law in awarding the tax exemption to Father in
alternating years without first rebutting the presumed child support amount as unjust and
inappropriate

As for Mother"s fifth point on appeal, that the trial court’s Form 14 is incomplete and thus

unreviewable, we agr‘ee. The trial court need not include its For‘m 14 in the record, as long as the

15

 

judgment articulates how it calculated its Form 14. Roberts v. Roberts, 391 S.W.3d 921, 923 (Mo.
App. W.D. 2013) (citing Directions, Comments of Use and Examples for Completion of Form No.
14, Line 12, Comment f(2)). The trial court here listed the parties’ incomes and gave Father a
credit for visitation as the sole basis for its presumptive child support award of 8523.93 per month.
However, although the trial court ordered Father to cover C.F. on his health insurance, it appears
the trial court did not include a credit to Fatlrer for that cover'age; and although the evidence
adduced at trial revealed that both parents had other children living with them and that there were
costs associated with C.F.’s private schooling, it appears the trial court’s Form 14 did not account
for these facts. Without an attached Form 14 and without a full articulation in the judgment of the
basis for the presumed child support amount, we cannot determine whether sufficient evidence
supported the child support amount. §_e§ M, 417 S.W.3d at 881.

Points lV and V are granted On remand, the trial court is directed to recalculate child
support in accordance with this opinion.

MY!

ln Mother’s sixth and final point on appeal, she argues the trial court abused its discretion
in ordering her to pay a portion of Father’s attorney’s fees in light of the paities’ financial
resources. We find no abuse of discretion

The trial court is an expert on attorney’s fees and may award such fees as it deems
appropriate Short v. Shor't, 356 S.W.3d 235, 248 (Mo. App. E.D. 2011). The court’s decisions
on attorney’s fees are “presumptively correct” and this Court will not reverse the trial court’s award
or denial of attorney’s fees absent an abuse of discretion Cohen v. Cohen, 178 S.W.3d 656, 673

(Mo. App. W.D. 2005). To demonstrate an abuse of discretion, the complaining party must show

16

 

the trial court’s decision was against the logic of the circumstances and was so arbitrary and
unreasonable as to shock one’s sense of justice. Ld.

ln awarding attorney’s fees, the trial court may consider any relevant factors, including the
parties’ financial resources and the conduct of the parties _Sh_ort, 356 S.W.3d at 248; see also
Section 452.355.1. Moreover, Section 452.400.7 explicitly allows for attorney’s fees where one
party denies or interferes with the custody or visitation of the other parent. Here, the trial court
considered both the parties’ relevant incomes and also the parties’ conduct before ordering Mother
to pay part of Father’s attorney’s fees. The record reflected that although Father’s income is
substantially more than Mother’s, Mother had incurred no attorney’s fees on her own behalf
because she was represented by her brother, while Father had incurred more than $20,000 in
attorney’s fees before the trial. The trial court explicitly based its award on its conclusion that
Father’s attorney’s fees were caused by Mother’s repeated interference with his relationship With
C.F. and her “unrelenting effort to alienate the minor child” from Father.6

Our review of the record does not leave this Court with the impression that the trial court’s
decision was against the logic of the circumstances, nor is the award so arbitrary and unreasonable
as to shock our sense of justice. Thus, we conclude the trial court did not abuse its discretion in

ordering Mother to pay a portion of Father’s attorney’s fees.

 

6 To the extent Mother argues on appeal that the record demonstrates the trial court was biased against her, this
argument is refuted by the record. While Mother pulls a limited quotation from the transcript to support her position
that the trial court believed her to be a “vindictive, mean-spirited individual," this Court has reviewed the entire record
and discovered that the full statement from the trial court was substantially different

[Court]: Mr. Fowler, here is what [’rn lett with from your conversation back in

’05. Your now ex-wife is a vindictive, mean-spirited individual.

[Father]: Reientless.

[Court]: Okay. That she has _and Frank, these are my impressions [of} what he

said, i’m not saying l concur or dorr’t concur, okay? l don’t want your client to

think I’ve prejudged this issue.
Mother has mischaracterized the record. Instead of showing bias against her, the trial court took steps to show it had
not improperly prejudged Mother.

17

 

Point denied.
Conelusion
The judgment of the trial court is affirmed in part and is reversed in part, and we remand

for the limited purpose of recalculating child support Each party is directed to pay their own

attorneys fees on appeal. g z z

Gar}>M. Ga rtner, JrNJudge
James M. Dowd, P.J., concurs.
Kurt S. Odenwald, J., concurs.

18